420 F.2d 1382
Bobby Frank CANNON, Appellant,v.UNITED STATES of America, Appellee.
No. 24887.
United States Court of Appeals, Ninth Circuit.
Feb. 17, 1970.

David S. Kaplan (argued), Sacramento, Cal., for appellant.
Richard Michols (argued), Asst. U.S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS, JERTBERG and TRASK, Circuit Judges.
PER CURIAM:


1
Herein on appeal, inter alia, it is contended in this bank robbery case tried without a jury that there was an issue of insanity below (and the government failed to sustain its burden of proof), that there was a lineup violating United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 1149, and that there was ineffective assistance of counsel.


2
After examination of the record, we conclude the judgment should be affirmed.  And, it is so ordered.  Here, appointed counsel has made an unusually competent presentation of the points he had available.